DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “112” has been used to designate both pressure sensor (see FIG. 2) and cradle (see FIG. 1).
Regarding FIG. 1-3, 6a-ab, 9, 10, 11A-B, and 12, 37 CFR 1.84 states that “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”. Applicant is recommended to resubmit drawings and figures where every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “at least a first flowmeter”, “at least a second flowmeter”, and “at least an endotracheal tube” are recited. However, it is unclear as to what the phrase “at least” means for each of the limitations since they could either mean that there is at least one flowmeter or it could also be meant as an open ended phrase (e.g. other components can be coupled between). As a result, the scope of the claim is unclear. Applicant is delete the phrase “at least” for each of the limitations in order clarify the claim language.
Regarding claim 1, the limitation “one or more of the first or second flowmeters are coupled to one or more pressure transducers” is recited. However, it is unclear the limitation is including if the both the first and second flowmeters are connected to one common pressure transducer (since limitation recites one or more pressure transducer), or if each of the first or second flowmeters are coupled to one or more transducer. As a result, the limitation as recited renders the claim indefinite since scope is unclear.
Regarding claim 20, the limitations “at least a first flowmeter”, “at least a second flowmeter”, and “at least an endotracheal tube” are recited. However, it is unclear as to what the phrase “at least” means for each of the limitations since they could either mean that there is at least one flowmeter or it could also be meant as an open ended phrase (e.g. other components can be coupled between). As a result, the scope of the claim is unclear. Applicant is delete the phrase “at least” for each of the limitations in order clarify the claim language.
Dependent claims 2 and 4-13 are included in the rejection for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujeeb-U-Rahamen (US 2020/0086075, Hereafter referred to as “Mujeeb”), in view of Molander et al. (US 2021/0322692), in view of Heidt (US 3,552,380), and in view of Heinonen et al. (2007/0125377).
Regarding claim 1, Mujeeb discloses a ventilator apparatus (see FIG. 2; hardware schematic for the system), comprising: an electro-mechanical actuator (MAU) (para. 0015) configured to operatively interface with a self-inflating bag (Gas volume generator (GVG); see also FIG. 8 and para. 0021 and 0042 for Bag valve mask) that comprises an inlet configured to receive air and an outlet configured to expend the received air (air passes through filter and entered the GVG via its air inlet, see para. 0015; and outlet shown with arrow out of BVM in FIG. 2); a breathing circuit (in this case, shown is a “Y” tube) coupled to the outlet of the self-inflating bag (see FIG. 2), an ambient environment, and a patient via at least an endotracheal tube (para. 0015); a control unit (Ventilator control unit 2, see para. 0014) communicably coupled to the linear electro-mechanical actuator (control unit controls the mechanical actuation unit, see para. 0014) and a flow meter (flow sensor feedback to control as shown in FIG. 2) and comprising a control panel (user input (e.g. keypad) and display (e.g. LCD), see last sentence of para. 0015), memory comprising programmed instructions stored thereon (para. 0015 and 0042-0048 discloses the microcontroller operations, wherein the system utilizes inputs from user and implements the treatment according to the input parameters; where stored parameters and automation is involved, the system inherently has a memory) and one or more processors (microcontroller; last sentence of para. 0015) configured to execute the stored programmed instructions to: set an inhalation time and an exhalation time based on parameter values obtained via the control panel (inhalation can also be terminated by internal timers according to the inhalation to exhalation ratio set by doctor -- parameters obtained by doctor, timing is set by I:E ratio; see para. 0017); obtain at least a current inspiratory pressure and a current tidal volume from one or more of the pressure transducers or the flowmeter (see para. 0016); and selectively control a stroke of the linear electro-mechanical actuator, based on the inhalation and exhalation times and a comparison of the current inspiratory pressure and the current tidal volume with one or more of the parameter values, to facilitate inspiratory and expiratory phases of a respiratory cycle for the patient (see para. 0016-0017 and FIG. 3-4, where the system automatically controls the control the pressure delivery based on the sensed parameters including inspiratory pressure, tidal volume to match breathing patterns of patient).
Mujeeb does not disclose that the mechanical actuator is a linear electro-mechanical actuator.
	However, Molander teaches another ventilator device providing self-inflated bag delivered ventilation support comprising a linear electro-mechanical actuator (front and rear mount double ended air cylinder 20) (para. 0047, see also FIG. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the electromechanical actuator of Mujeeb with the linear electro-mechanical actuator of Molander since electro-mechanical actuator are a well known alternative for compressing against a self-inflatable bag for delivering ventilation support to the patient.
	While, Mujeeb discloses an inhalation valve and an exhalation valve prior to the breathing circuit and downstream form the breathing circuit, respectively (see FIG. 2), the modified device of Mujeeb does not disclose a three way valve is coupled to the outlet of the self-inflating bag, wherein the three way valve connects the outlet to the ambient air and to the patient.
	However, Heidt teaches a respiration device comprising three way valve (4) connecting to an outlet of a gas supply for providing gases to a subject (5) and to the ambient air (6; for exhalation) (col. 2, lines 1-10).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breathing circuit of the modified device of Mujeeb to include a three way valve as taught by Heidt to control inspiratory flow and expiratory flow to minimize rebreathing as Mujeeb’s breathing circuit may encourage backflow into the deadspace of the inhalation duct.
	The now modified device of Mujeeb discloses that the based on distal and proximal pressure, the three-way valve operatively opens an inspiratory flow path and closes an expiratory flow path during the inspiratory phase to allow patient inhalation and opens the expiratory flow path and closes the inspiratory flow path in the expiratory phase allowing patient exhalation (valves 7 and 8 of Heidt are one way valves that will shut accordingly to allow proper flow as claimed; see FIG. 1 of Heidt)
The now modified device of Mujeeb does not disclose a first flowmeter is disposed in the inspiratory flow path, and a second flowmeter is disposed in the expiratory flow path to the ambient environment.
Heinonan teaches a ventilation system comprising a first flow meter disposed on an inspiratory flow path (flow sensor 52 positioned after outlet of therapeutic gas sources) (para. 0021, FIG. 1) and a second flow meter is disposed in the expiratory flow path to the ambient environment (flow sensor 78) (see para. 0024 and FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inspiratory and expiratory flow paths of the modified device of Mujeeb with a first and second flowmeter as taught by Heinonan in order to measure proper flow regarding flow characteristics of gas delivered to the patient and the gas exhaled from the patient to ensure as an additional safety back up against system flow sensing failures (para. 0021) and determination of changes of the patient’s breathing cycle to accurately provide ventilation to the patient.
The now modified device of Mujeeb discloses that the one or more first and second flowmeters are coupled to one or more pressure transducers (Heinonan teaches that the flow sensors can be any type of state of the art sensors including pressure difference flow sensors; which inherently make use of pressure sensors; see para. 0020-0021 of Heinonan).
Regarding claim 20, the limitations as claimed are directly reciting the structures of claim 1 in method step form. See all related structures as shown in rejection to claim 1.
Regarding claim 2, the modified device of Mujeeb discloses a cradle to receive the self-inflating bag (90,92,93; device body, has an internal structure for receiving and holding the self-inflating bag and stabilized with the back and front supports acting as a cradle, see FIG. 8 and 9); a curved plate (32 of Molander) coupled to the linear electromechanical actuator and configured to engage with and disengage from, the self-inflating bag in the cradle based on the stroke of the linear electro-mechanical actuator (as incorporated into Mujeeb in the modification in claim 1 above, engage and disengaging as being pressing into and releasing; see also FIG. 2 of Molander).
Regarding claim 6, the modified device of Mujeeb discloses the one or more of the pressure transducers coupled to the one or more of the flowmeters comprises a differential pressure transducer (Heinonan teaches that the flow sensors can be any type of state of the art sensors including pressure difference flow sensors; which inherently make use of pressure sensors; see para. 0020-0021 of Heinonan).
Regarding claim 7, the modified device of Mujeeb discloses a PEEP valve disposed between an exhalation pipe that vents to the ambient and the second flowmeter (para. 0031, see also FIG. 2 showing exhalation valve that is a peep valve).
Regarding claim 8, the modified device of Mujeeb discloses a filter disposed between the three way valve and the endotracheal tube that is coupled to the patient (air passes through into patient’s lungs) (para. 0015). While Mujeeb does not disclose that the filter is specifically a HEPA filter. HEPA filters are well known in the art of respiratory device for filtering gases being delivered to patients. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Mujeeb to be a HEPA filter in order to effectively reduce contaminants from being delivered to the patient to prevent any lung infection.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujeeb-U-Rahamen (US 2020/0086075, Hereafter referred to as “Mujeeb”), in view of Molander et al. (US 2021/0322692), in view of Heidt (US 3,552,380), and in view of Heinonen et al. (2007/0125377) as applied to claim 1 above, and in further view of Pope (5,803,074) and Bauman (3,757,776).
Regarding claim 4, the modified device of Mujeeb discloses a check valve (95; one way valve is built-in part of every BVM; see para. 0021) disposed between the self-inflating bag and an air oxygen mixture or blender (since it is already built in, connection of air/oxygen supply is directly connected to the check valve), which can be used to control the concentration of oxygen in delivered breath (para. 0015), but does not specifically disclose a reservoir bag.
Pope teaches a ventilator apparatus making use of a self-inflating bag to deliver ventilation support comprising a reservoir bag for storing gas to be readily used by the self-inflating bag (col. 3, line 55-col. 4, line 10; FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixing blender of Mujeeb to be a reservoir bag as taught by Pope in order to readily and accurately store the correct concentration of gases to be delivered to the patient.
The now modified device of Mujeeb does not discloses a pressure relief valve disposed between he outlet of the self-inflating bag and the first flowmeter.
However, Bauman teaches a ventilation device using a self-inflating bag (24; bag actuated by paddles) comprising a pressure relieve valve (20) disposed immediately downstream from the outlet (see FIG. 1) (col. 5, lines 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added immediately after the self-inflating bag of the modified device of Mujeeb a pressure relief valve as taught by Bauman in order to allow proper escape of excess gas (col. 5, lines 40-45) to prevent injury of the patient from accidental overpressure.
Regarding claim 5, the modified device of Mujeeb discloses the ventilator apparatus is configured to receive air between the reservoir bag and the check valve (air is delivered from reservoir bag to self-inflation bag) and the check valve is configured to ensure correct flow direction of the air (check valves only allow single direction of flow); and the pressure relief valve is configured to ensure that the ventilator apparatus does not exceed a defined pressure limit (pressure relief valve is adjustable for defined pressure limit) (col. 5, lines 40-45 of Bauman).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujeeb-U-Rahamen (US 2020/0086075, Hereafter referred to as “Mujeeb”), in view of Molander et al. (US 2021/0322692), in view of Heidt (US 3,552,380), and in view of Heinonen et al. (2007/0125377) as applied to claim 1 above, and in further view of Hughes (6,058,787).
Regarding claim 9, the modified device of Mujeeb does not discloses the one or more of the flow meters comprises: an inlet section comprising an inlet converging section, a throat section comprising a smaller diameter than the inlet section, and a diffuser section comprising an exit and a larger diameter than the throat section; and first or second static pressure taps disposed proximate the inlet or the throat, respectively, and coupled to tubing that is coupled to at least one of the pressure transducers.
However, Hughes teaches a bidirectional flowmeter, as shown in FIG. 3A, comprising an inlet section (172, 174) comprising an inlet converging section (174), a throat section (126) comprising a smaller diameter than the inlet section (as shown in FIG. 3A), and a diffuser section (178,180) comprising an exit and a larger diameter than the throat section (180 larger than 126); and first or second static pressure taps disposed proximate the inlet or the throat (191 and 194 are flow rods taps) (col. 12, lines 20-35), respectively, and coupled to tubing that is coupled to at least one of the pressure transducers (col. 9, lines 21-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the flowmeters of the modified device of Mujeeb with the flowmeter as taught by Hughes provide three dimensional, accurate, precise full flow, mass measuring strong, easily identified, repeatable easily linearized signals (col. 6, lines 5-15).
Regarding claim 10, the modified device of Mujeeb discloses that the diffuser section is a conical diffuser (178; see FIG. 3A of Hughes showing conical diffuser).

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujeeb-U-Rahamen (US 2020/0086075, Hereafter referred to as “Mujeeb”), in view of Molander et al. (US 2021/0322692), in view of Heidt (US 3,552,380).
Regarding claim 14, Mujeeb discloses a method for facilitating a respiratory cycle, the method implemented by a control unit (Ventilator control unit 2, see para. 0014) of a ventilator apparatus (see FIG. 2; hardware schematic for the system) and comprising: #124958215 vi-5- setting an inhalation time and an exhalation time based on obtained parameter values comprising at least an inspiratory pressure limit and a required tidal volume( inhalation can also be terminated by internal timers according to the inhalation to exhalation ratio set by doctor -- parameters obtained by doctor, timing is set by I:E ratio and includes tidal volume; see para. 0017); obtaining at least a current inspiratory pressure and a current tidal volume from one or more pressure transducers or a first flowmeter (see para. 0016-0017 and FIG. 3-4, where the system automatically controls the control the pressure delivery based on the sensed parameters including inspiratory pressure, tidal volume to match breathing patterns of patient) and selectively controlling a stroke of an electro-mechanical actuator (MAU) (para. 0015, based on the inhalation and exhalation times and a comparison of the current inspiratory pressure and the current tidal volume with one or more of the parameter values, to facilitate inspiratory and expiratory phases of a respiratory cycle for the patient see para. 0016-0017 and FIG. 3-4, where the system automatically controls the control the pressure delivery based on the sensed parameters including inspiratory pressure, tidal volume to match breathing patterns of patient).
Mujeeb does not disclose that the mechanical actuator is a linear electro-mechanical actuator.
	However, Molander teaches another ventilator device providing self-inflated bag delivered ventilation support comprising a linear electro-mechanical actuator (front and rear mount double ended air cylinder 20) (para. 0047, see also FIG. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the electromechanical actuator of Mujeeb with the linear electro-mechanical actuator of Molander since electro-mechanical actuator are a well-known alternative for compressing against a self-inflatable bag for delivering ventilation support to the patient.
While, Mujeeb discloses an inhalation valve and an exhalation valve prior to the breathing circuit and downstream form the breathing circuit, respectively (see FIG. 2), the modified method of Mujeeb does not disclose a three way valve is coupled to the outlet of the self-inflating bag, wherein the three way valve connects the outlet to the ambient air and to the patient.
	However, Heidt teaches a respiration device comprising three way valve (4) connecting to an outlet of a gas supply for providing gases to a subject (5) and to the ambient air (6; for exhalation) (col. 2, lines 1-10).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breathing circuit of the modified method of Mujeeb to include a three way valve as taught by Heidt to control inspiratory flow and expiratory flow to minimize rebreathing as Mujeeb’s breathing circuit may encourage backflow into the deadspace of the inhalation duct.
	The now modified method of Mujeeb discloses that the based on distal and proximal pressure, the three-way valve operatively opens an inspiratory flow path and closes an expiratory flow path during the inspiratory phase to allow patient inhalation and opens the expiratory flow path and closes the inspiratory flow path in the expiratory phase allowing patient exhalation (valves 7 and 8 of Heidt are one way valves that will shut accordingly to allow proper flow as claimed; see FIG. 1 of Heidt).

Regarding claim 15, the modified method of Mujeeb discloses that the extending of the linear electro-mechanical actuator is based on a control algorithm (smart mode/advanced implementation) when the current tidal volume is unequal to the required tidal volume, the current inspiratory pressure is less than the inspiratory pressure limit, and an elapsed time since initiation of an inspiratory phase of ventilator apparatus is less than the inhalation time (ventilator uses adaptive learning to adjust its operation including using data from all the different sensors allows the system to convert to optimal flow and pressure; also synchronous ventilation;, see Mujeeb’s para. 0050-0051). 
Regarding claim 16, the modified method of Mujeeb discloses that stopping the linear electro-mechanical actuator when the current inspiratory pressure is greater than or equal to the inspiratory pressure limit and an elapsed time since initiation of an inspiratory phase of the ventilator apparatus is less than the inhalation time (ventilator uses adaptive learning to adjust its operation including using data from all the different sensors allows the system to convert to optimal flow and pressure; also synchronous ventilation, see Mujeeb’s para. 0050-0051 -- this means when feedback shows misalignment with desired parameters, MAU will be withdrawn).
Regarding claim 17, the modified method of Mujeeb discloses maintaining a position of the linear electro-mechanical actuator when the current tidal volume is equal to the required tidal volume, the current inspiratory pressure is less than the inspiratory pressure limit, and an elapsed time since initiation of an inspiratory phase of the ventilator apparatus is less than the inhalation time (ventilator uses adaptive learning to adjust its operation including using data from all the different sensors allows the system to convert to optimal flow and pressure; also synchronous ventilation, see Mujeeb’s para. 0050-0051 -- MAU is clearly shown to be pushed to a position that is optimal for the pressure, flow, and volume so position of the MAU will be maintained).
Regarding claim 18, the modified method of Mujeeb discloses an alarm notification can be  when an alarm condition is determined to have occurred based on exceeding an alarm limit, a power supply failure, or one or more monitored pressures, flow rates, or volumes (penultimate sentence of para. 0017 for pressure, last sentence of para 0045 for power).
Regarding claim 19, the modified method of Mujeeb discloses retracting the linear electro-mechanical actuator when an elapsed time since initiation of an inspiratory phase of the ventilator apparatus is greater than or equal to the inhalation time; and obtaining at least another current inspiratory pressure and another current tidal volume in a subsequent iteration upon expiration of the exhalation time (ventilator uses adaptive learning to adjust its operation including using data from all the different sensors allows the system to convert to optimal flow and pressure; also synchronous ventilation, see Mujeeb’s para. 0050-0051 -- MAU is clearly shown to be moved to a position that is optimal for the pressure, flow, and volume so position of the MAU will be retracted in the claimed condition. Feedback is cyclically occurring as disclosed by Mujeeb).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Piracha (2019/0336713), Pasupuleti (2020/0261672), Young (2021/0330914), Fried (2020/0353192), Sayani et al. (2019/0232016), Minato (20170197047), Bergman (2021/0145151) all disclose automated self-inflation bag ventilator using feedback to adjust an electromechanical actuator based on patient parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619